Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communication received 5/18/2022.

Priority
The present application is a DIV of 15/078148, now patent 10678896, and claims foreign priority (Korea)  dating 6/30/2015. 

Response to Arguments
Applicant’s arguments received 5/18/2022 are respectfully considered and are addressed as follows:
Applicant elected group II including claims 1-6, 18 with traverse.
Applicant states “... the search and examination of all the claims may be made without serious burden. Accordingly, Applicant respectfully request the Examiner to reconsider and withdraw the above requirement(s). The examiner respectfully disagrees, the limitations recited in claims 1-5 are distinct from the ones recited in claims 6-16, 18, and impose a search burden on the examiner. Therefore, the restriction is maintained.
Regarding the request the non-elected claims be rejoined, the examiner will consider such request at allowance time.
Claims 6-16 and 18 are pending for examination. 

Informality
Claim 7 ends with a comma instead of a period.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/6/2020, 4/29/2020 and 5/4/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 8, 11,13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100061602 to Yamada, in view of US 9483682 Chiang. Yamada and Chiang are cited in IDS dated 4/6/2020.
Regarding claim 6, Yamada discloses 
A method for updating biometric authentication data in an enrollment database (DB), the method comprising: receiving an input image including biometric information ([0006]: input fingerprint); determining a first similarity based on sizes of overlap regions between the input image and enrolled images in the enrollment DB ([0029] Fig. 1A-C); determining whether to enroll an image in the enrollment DB , based on whether the first similarity is below an upper threshold, the upper threshold based on sizes of overlap regions between the enrolled images ([[0153]: if overlapping size less than a threshold, re-register fingerprint information, [0050][0051] the threshold indicate the matching degree between the input and the enrolled image when they overlap the most); and enrolling an image based on the determination of whether to enroll the input image in the enrollment DB, wherein the determining the first similarity includes, determining correlations in the overlap regions between the input image and the enrolled images ([0029][0091][0118]: the matching of the minutiae correspond to the correlations, minutiae (plural) are the features such as ridges, lines, used for matching), determining the sizes of the overlap regions between the input image and the enrolled images ([0091][0118], Fig. 15), and determining similarities between the input image and the enrolled images based on the correlations and the sizes of the overlap regions ( Fig, 15, [0029][0093]).  
Yamada discloses user is required to re-register fingerprint image, when the enrolled fingerprint of the user fails to produce a successful authentication, the failure is described as an overlapping area size not equal or larger than a threshold value. Yamada teaches re-inputting fingerprint and re-registering the re-input fingerprint resulting in a match (Fig. 14, 606, 607  [0145]). Yamada does not explicitly teach enrolling the input image as recited in the claim. In an analogous art, Chiang discloses enrolling the input image in an enrollment DB if the first maximum similarity is below the upper threshold (Fig. 2, S240 Yes) and at least one criterion is satisfied (the at least one criterion is satisfied being S230, Yes). It would have been obvious to a person skilled in the art before the  instant invention was effectively filed to re-register the enrolled biometric when the similarity is below a threshold in order to maintain a higher accuracy of the enrolled biometric “through continued updating of a registered fingerprint” (col.1:14-18)). 

Regarding claim 8, Yamada in view of Chiang discloses the method of claim 6, wherein the determining the first similarity comprises: determining the first similarity, the first similarity having a greatest value of the similarities (Yamada [0077]: similarity corresponding to a complete overlap).  

Regarding claim 11, Yamada in view of Chiang discloses the method of claim 6, wherein on condition of determining to enroll the input image, determining whether to replace one of the enrolled images, the determining whether to replace one of the enrolled images includes, determining whether the first similarity is greater than the upper threshold, and on condition of determining that the first similarity is greater than the upper threshold, maintaining the replacement image in the enrollment DB (Chiang, Fig. 2, S240, No, col. 4, lines 44-52).

Regarding claim 13, Yamada in view of Chiang discloses the method of claim 6, wherein the determining whether to enroll the input image includes, determining whether the first similarity exceeds a lower threshold; and on condition of determining that the first similarity exceeds the lower threshold, determining to enroll the input image in the enrollment DB (Chiang Fig 2, S230, S260).

Regarding claim 14, Yamada in view of Chiang discloses the method of claim 13, wherein the determining whether the first similarity exceeds the lower threshold includes, determining whether the first similarity exceeds the lower threshold and is less than the upper threshold (Chiang, Fig. 2, S230, S240, S260).  

Regarding claim 15, Yamada in view of Chiang discloses the method of claim 6, further comprising: determining an authentication score between the input image and the enrolled images Yamada [0048][0049]: ratio, matching degree; the enrolled biometric is a series of images for one-to-N authentication process ([0113][0115]); and performing user authentication with respect to the input image based on the authentication score and an authentication threshold, the performing user authentication including the determining the similarities between the enrolled images and the input image (Yamada [0051]).  

Regarding claim 16, Yamada in view of Chiang discloses the method of claim 6, wherein the biometric information comprises at least one of fingerprint information (Yamada [0049]), blood vessel information, and iris information.  

Regarding claim 18, Yamada in view of Chiang discloses a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claim 6 ([0165], see rejection of claim 6).   

Claim 9 is rejected under 35 USC 103 as being unpatentable over Yamada and Chiang, in view of NPL titled ‘Face recognition: features versus templates’, by Brunelli et al., IEEE, 1993, pages 1042-1052, hereinafter Brunelli. Brunelli is included in IDS dated 4/6/2020. 
Regarding claim 9, Yamada in view of Chiang discloses the method of claim 8, but does not teach the rest of the limitation. However, matching input features against templates using NCC based on translation and rotation is well-known in the art, as evidenced by Brunelli who teaches the determining the similarities comprises: determining a normalized cross correlation (NCC) value based on a translation vector and an angle of rotation, the translation vector and the angle of rotation based on an image registration between the input image and one of the enrolled images (page 1043, under A, Normalization); determining a sharing area ratio between the input image and the one enrolled image; and determining a first similarity of the similarities between the input image and the one enrolled image based on the NCC value and the sharing area ratio (page 1046, left column, last paragraph: Min/Max ratio, used to evaluate performance of the correlation that used NCC). It would have been obvious to a skilled artisan before the instant application was effectively filed to use NCC for matching the enrolled biometric with an input biometric in order to produce similarity value from different viewpoints, adding flexibility to the technique.

Claim 10 is rejected under 35 USC 103 as being unpatentable over Yamada and Chiang in view of WO 2005034021 to Authenthec. Authenthec is included in IDS dated 4/6/2020. 

Regarding claim 10, Yamada in view of Chiang discloses the method of claim 6, but does not teach the rest of the limitations.
In an analogous art, Authentec discloses the selecting comprises: selecting candidate images to be replaced from the enrolled images based on the first similarities, each of the candidate images associated with a portion of the first similarities, the portion including first similarities between a candidate image and the remaining enrolled image; accumulating each portion; and selecting a candidate image having a highest accumulated portion from the candidate images as the replacement image ( [0085: physical mosaicking allow updating a sub-mosaic …updating based on overall fingerprint area covered by the graph, connectivity with other nodes …). It would have been obvious to a skilled artisan before the instant application was effectively filed to select a candidate image to be replaced as taught by Authenthec because it would facilitate the replacement of only portion of the enrolled data.

Claim 12 is rejected under 35 USC 103 as being unpatentable over Yamada and Chiang, in view of US 20130329967 to Abiko, hereinafter Abiko. Abiko is cited in IDS dated 4/6/2020.
Regarding claim 12, Yamada in view of Chiang discloses the method of claim 6, but does not teach wherein the upper threshold includes a second similarity, the second similarity based on the sizes of the overlap regions between the enrolled images.  
Yamada can be interpreted to disclose the limitation ([0153]: re-enroll based on overlap area, the enrolled biometric is a series of images for one-to-N matching [0113][0115]). More, in an analogous art, Abiko discloses calculating the similarity between registered biometric of a user ([0013][0028][0060]). It would have been obvious to a skilled artisan before the instant application was effectively filed to combine the teachings of Yamada/Chiang and Abiko in order to teach: wherein the upper threshold includes a second maximum similarity (the second threshold being similarity of enrolled data, the upper threshold taught by Yamada ([0077])), the second maximum similarity based on the sizes of the overlap regions between the enrolled images (apply the overlapping feature in Yamada to determine similarities between the enrolled images). One would have been motivated to combine the cited arts in order to determine the influence of enrolled biometric similarities on the authentication process. 

Allowable Subject Matter
Regarding claim 7, Yamada in view of Chiang discloses the method of claim 6, wherein the enrolling of the input image comprises: on condition of determining to enroll the input image, determining whether to replace one of the enrolled images of the enrollment DB with the input image, on condition of determining to replace the one of the enrolled images of the enrollment DB (see claim 6, combined teachings of Yamada and Chiang), but does not teach: selecting the one of the enrolled images of the enrollment DB as a replacement image, overlap regions of the replacement image with other enrolled images of the enrollment DB being larger than overlap regions of the input image with the other enrolled images of the enrollment DB, and removing the replacement image from the enrollment DB, and enrolling the input image in the enrollment DB.
None of the prior art of the record teaches the limitation.
Claim 7 is being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Russo 20130272586 discloses updating a fingerprint database by adding fingerprint or portion of fingerprint not duplicative of the stored fingerprint; 
Wadayama 20070294540 discloses when a biometric authentication is determined to be successful, non-match rate data, which represents a rate of non-match between biometric data acquired from a user and registered biometric data acquired from an authentication card, is compared with update threshold data, which represents a rate of non-match between the biometric data and the registered biometric data that is a standard for updating the registered biometric data acquired from the authentication card. 
Rhoads et al 20150016712 disclose registering physical objects into one or more object registries on which an object recognition process can be performed,  associate registered or enrolled objects with one or more items of metadata. 
Kursun 20140333415 disclose collecting data such as behavioral biometrics, such as the position (e.g., angle, distance from the face, etc.) that the user holds the mobile device may be determined, characteristics of the user's speech ... this data may be compared against previously-collected data to identify anomalies, outliers  etc., that may indicate fraud. 
Agrafioti et al 20140188770 disclose authenticating one or more individuals using physiological signals, generating a set of signal features by any of the steps of: autcorrelation estimation; outlier removal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        8/17/2022